 



EXHIBIT 10.1
STANDARD OFFICE LEASE AGREEMENT (NET)
     THIS LEASE AGREEMENT (hereafter called the “Lease Agreement”) made as of
the 2nd day of May, 2007 by and between UNITED PROPERTIES INVESTMENT LLC, a
Minnesota limited liability company having offices at Suite 200, 3500 American
Boulevard West, Bloomington, Minnesota, 55431 (hereafter called the “Landlord”)
and HEATLH FITNESS CORPORATION, a Minnesota corporation (hereafter called the
“Tenant”).
WITNESSETH
     FOR AND IN CONSIDERATION of the sum of One Dollar ($1.00) in hand paid by
each of the parties to the other, and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
ARTICLE 1 — PREMISES AND TERM
     A. Landlord does hereby lease and let unto Tenant, and Tenant does hereby
hire, lease and take from Landlord, those areas of the Building depicted on
Exhibit A-1 attached hereto, and by this reference incorporated herein,
containing approximately 28,222 square feet in the aggregate (hereafter called
the “Premises”) and consisting of the following suites (each a “Suite”):

      Suite   Square Footage 1100, Southpoint Tower   17,294 rentable square
feet 100, Southpoint East   6,989 rentable square feet 50, Southpoint East  
3,939 usable square feet

Said Premises are located in the City of Bloomington, County of Hennepin, State
of Minnesota. The term “Building” as it is used herein means the land and the
Southpoint Office Center consisting of three (3) interconnected buildings at
1600 West 82nd Street (“Southpoint East”), 1650 West 82nd Street (“Southpoint
Tower”) and 1700 West 82nd Street (“Southpoint West”), all as depicted on
Exhibit A-2 attached hereto.
     B. To have and to hold said Premises for a term of sixty (60) months
commencing January 1, 2008 and terminating December 31, 2012 (hereafter called
the “Term”) upon the rentals and subject to the conditions set forth in this
Lease Agreement, and the Exhibits attached hereto. The commencement and
termination dates are specifically subject to the provisions of Article 5
hereof.
ARTICLE 2 — USE
     The Premises shall be used by the Tenant solely for the following purposes:
General office use
ARTICLE 3 — RENTALS
     Tenant agrees to pay to Landlord as minimum rental (hereafter called
“Minimum Rental”) for the Premises, without notice, set-off or demand, the
following amounts per month:

                  Month of Term   Annual Rate Per RSF   Monthly Minimum Rental
For Suite 1100 and Suite 100 together (24,283 rsf in the aggregate):
 
1 to 12
  $ 13.00     $ 26,306.58  
13 to 24
  $ 13.50     $ 27,318.38  
25 to 36
  $ 14.00     $ 28,330.17  
37 to 48
  $ 14.50     $ 29,341.96  
49 to 60
  $ 15.00     $ 30,353.75   For Suite 50 (3,939 usf):        
1 to 60
  $ 15.00     $ 4,923.75  

Said monthly installments shall be due and payable by Tenant in advance on the
first day of each calendar month during the Term of this Lease Agreement, or any
extension or renewal thereof, at the office of Landlord set forth in the
preamble to this Lease Agreement or at such other place as Landlord may
designate. In the event of any fractional calendar month, Tenant shall pay for
each day in such partial month a rental equal to 1/30 of the Minimum Rental.
Tenant agrees to pay, as Additional Rental, which shall be collectible to the
same extent as Minimum Rental, all amounts which may become due to Landlord
hereunder and any tax, charge or fee that may be levied, assessed or imposed
upon or measured by the rents reserved hereunder by any governmental authority
acting under any present or future law before any fine, penalty, interest or
costs may be added thereto for non-payment. Pursuant to Article 6 hereof,
Landlord’s estimated Operating Expenses and Real Estate Taxes for 2007 total
$11.40 per rentable square foot.
ARTICLE 4 — CONSTRUCTION
     Preliminary plans (hereafter the “Preliminary Plans”) for the permanent
improvements Tenant desires to have made to the Premises to modify the Premises
to accommodate Tenant’s intended use thereof are attached hereto as Exhibit B.
Tenant shall have until June 1, 2007 to make modifications to the Preliminary
Plans. Upon approval of the Landlord to any modifications made to the
Preliminary Plans by Tenant, which approval shall not be unreasonably withheld
or delayed, Landlord shall cause Nelson Architecture, Inc. (the “Architect”) to
prepare final plans, including a full set of construction drawings (hereafter
the “Plans”) which shall be consistent with, except for mutually agreed upon
changes, the Preliminary Plans. Upon approval of the Plans by Landlord and
Tenant, which approval shall not be unreasonably withheld or delayed by either
party and any required approval of the Plans by the City of Bloomington (“City”)
and the issuance of a building permit by the City, Landlord shall be responsible
for constructing the improvements as shown on the Plans (hereafter called
“Tenant Improvements”) for and on behalf of Tenant. Landlord’s construction
manager shall obtain bids for the construction of the Tenant Improvements from
at least three (3) reputable subcontractors for each Major Subcontract (a “Major
Subcontract” shall be deemed any contract in excess of $10,000.00). All Major
Subcontract bids shall be disclosed and reviewed with Tenant and absent a
compelling reason to do otherwise, Landlord shall select the lowest bidding
subcontractor for each Major Subcontract. Landlord and Tenant have agreed that
the costs of such Tenant Improvements shall be paid by Tenant, although Landlord
shall provide Tenant an allowance of up to $450,000.00 to be utilized toward the
cost of the Tenant Improvements (hereafter called the “T. I. Allowance”). The T.
I. Allowance shall be used only for the payment of costs relating to the
construction of the Tenant Improvements (including the costs of preparing the
Preliminary Plans and Plans, demolition and building permit costs, Wiring costs,
a construction management fee payable to Landlord’s construction manager in the
total amount of eight percent (8%) of the total cost of the Tenant Improvements,
and





--------------------------------------------------------------------------------



 



upon presentation to Landlord of paid receipts or other reasonable evidence of
payment by Tenant, up to $20,000.00 of Tenant’s out-of-pocket moving costs)
(hereafter collectively referred to as the “Improvement Costs”), which
Improvement Costs Landlord shall pay directly out of the T. I. Allowance, for
the credit of Tenant, and in no event shall any part of the T. I. Allowance be
paid to or payable to Tenant. Any Improvement Costs which exceed the T. I.
Allowance (hereafter the “Excess Improvement Costs”) shall be paid by Tenant to
Landlord without further demand within fifteen (15) days of the day of
submission by Landlord to Tenant of a statement of said costs (hereafter the
“Improvement Costs Statement”); it being further agreed by the parties that at
Tenant’s option, Tenant may elect to pay more of the Improvement Costs than just
any Excess Improvement Costs, which payment would likewise be due within fifteen
(15) days of the day of submission by Landlord to Tenant of the Improvement
Costs Statement. Any improvements to the Premises, other than as shown on the
Plans, and the furnishing of the Premises, shall be made by Tenant at the sole
cost and expense of Tenant, subject to all other provisions of this Lease
Agreement, including compliance with all applicable governmental laws,
ordinances and regulations. If the Tenant Improvements cannot be substantially
completed prior to the commencement of the Term, then the provisions of
Article 5 shall apply.
ARTICLE 5 — POSSESSION
     A. Except as otherwise provided and subject to the provisions of Article 5
B below, Landlord shall deliver possession of the Premises on or before the date
hereinabove specified for commencement of the Term, but delivery of possession
prior to such commencement date shall not affect the expiration date of this
Lease Agreement. Failure of Landlord to deliver possession of the Premises by
the date hereinabove provided, due to a holding over by a prior tenant, delay by
the City in approving the Plans or issuing a building permit or any other cause
beyond Landlord’s reasonable control, or time required for construction delays
due to labor or material shortages, strikes, or acts of God, shall automatically
postpone the date of commencement of the Term of this Lease Agreement and shall
extend the termination date by periods equal to those which shall have elapsed
between and including the date hereinabove specified for commencement of the
Term hereof and the date on which possession of the Premises is delivered to the
Tenant. The rentals herein reserved shall commence on the first day of the Term,
provided, however, in the event of any occupancy by Tenant prior to the
beginning of the Term, such occupancy shall in all respects be the same as that
of a tenant under this Lease Agreement, and the rental shall commence as of the
date that Tenant enters into such occupancy of the Premises. Provided further,
that if Landlord shall be delayed in delivery of the Premises to Tenant due to
Tenant’s failure to agree to the Plans, changes in or additions to the Plans or
the Tenant Improvements made at the request of Tenant or any other delay caused
by a party employed by or the agent of Tenant, or by Tenant’s failure to pay for
the costs of the Tenant Improvements in excess of the T. I. Allowance, then in
such case the rental shall be accelerated by the number of days of such delay,
and the rentals shall commence the same as if occupancy had been taken by
Tenant. Prior to the commencement of the Term, Landlord shall have no
responsibility or liability for loss or damage to fixtures, facilities or
equipment installed or left on the Premises. By occupying the Premises as a
Tenant, or to install fixtures, facilities or equipment, or to perform finishing
work, Tenant shall be conclusively deemed to have accepted the same and to have
acknowledged that the Premises are in the condition required by this Lease
Agreement, except items which are not in compliance with the Plans and for which
Tenant has given Landlord a written “punch list” within thirty (30) days of
Tenant’s first occupancy of the Premises. Should the commencement of the rental
obligations of Tenant under this Lease Agreement occur for any reason on a day
other than the first day of a calendar month, then in that event solely for the
purposes of computing the Term of this Lease Agreement, the commencement date of
the Term shall become and be the first day of the first full calendar month
following the date when Tenant’s rental obligation commences, or the first day
of the first full calendar month following the commencement date set out in
Article 1 (if such is other than the first date of a calendar month), whichever
date is later, and the termination date shall be adjusted accordingly; provided
however, that the termination date shall be the last day of a calendar month,
which date shall in no event be earlier than the termination date set out in
Article 1. Immediately after Tenant’s occupancy of the Premises the Landlord and
Tenant shall execute a ratification agreement which shall set forth the final
commencement and termination dates for the Term and shall acknowledge the
Minimum Rental, the rentable square footage of the Premises, delivery of the
Premises in the condition required by this Lease Agreement and the respective
amounts of the Improvement Costs, Excess Improvement Costs, Letter of Credit,
Unfurnished Allowance and Contingent Annual Payment.
     B. It is acknowledged by the parties that Suite 1100 of the Premises is
currently occupied by a tenant required to vacate said Suite 1100 no later than
November 4, 2007 and Suites 50 and 100 of the Premises are both currently
vacant. Notwithstanding anything in Article 5 A above to the contrary, in the
event Tenant desires to lease Suite 50 and/or Suite 100 (but not Suite 1100)
prior to the scheduled commencement date of the Term of January 1, 2008, Tenant
shall so notify Landlord in writing (hereafter “Tenant’s Early Lease Notice”)
specifying therein the Suite(s) (Suite 50 and/or Suite 100) Tenant desires to
lease early (hereafter each an “Early Lease Suite”). Following such Tenant’s
Early Lease Notice for an Early Lease Suite, Landlord shall cause the Architect
to prepare Plans for the Tenant Improvements to be made to such Early Lease
Suite and upon approval of such Plans by the parties, Landlord shall construct
the Tenant Improvements to such Early Lease Suite in accordance with the
provisions of Article 4 above. Upon delivery of possession of such Early Lease
Suite by Landlord to Tenant with the Tenant Improvements thereto substantially
completed, the Term of this Lease Agreement shall commence as to such Early
Lease Suite and Tenant shall begin paying for such Early Lease Suite, Minimum
Rental as set forth in Article 3 above and as to Suite 100, Additional Rental
under Article 6 of this Lease Agreement for Real Estate Taxes and Operating
Expenses based on the 6,989 rentable square feet comprising said Suite 100.
Notwithstanding anything herein to the contrary, the lease of an Early Lease
Suite by Tenant in accordance with the foregoing provisions of this Article 5 B
prior to the commencement date of the Term of this Lease Agreement for the
remainder of the Premises, shall not affect the expiration date of the Term of
this Lease Agreement, which expiration date shall continue to apply to all of
the Premises being leased under this Lease Agreement and be the last day of the
sixtieth (60th) full calendar month following the date the Term of this Lease
Agreement has commenced as to all of the Premises.
ARTICLE 6 — TENANT’S PRO RATA SHARE OF REAL ESTATE TAXES AND OPERATING EXPENSES
     A. During each full or partial calendar year during the Term of this Lease
Agreement, Tenant shall pay to Landlord, as Additional Rental, an amount equal
to the Real Estate Taxes and Operating Expenses (both as hereafter defined) per
square foot of rentable area in the Building multiplied by the number of square
feet of rentable area in the Premises prorated for the period that Tenant
occupied the Premises. In the event that during all or any portion of any
calendar year, the Building is not fully rented and occupied Landlord may make
any appropriate adjustment in occupancy-related Operating Expenses for such year
for the purpose of avoiding distortion of the amount of such Operating Expenses
to be attributed to Tenant by reason of variation in total occupancy of the
Building, by determining on a commercially reasonable basis the Operating
Expenses that would have been paid or incurred by Landlord had the Building been
ninety-five percent (95%) rented and occupied, and the amount so determined
shall be deemed to have been Operating Expenses for such year.
     Notwithstanding anything herein or elsewhere in this Lease Agreement to the
contrary, Tenant shall have no obligation to pay Additional Rental under this
Article 6 for Real Estate Taxes and Operating Expenses on the 3,939 usable
square feet comprising Suite 50 only, it being acknowledged and agreed that the
monthly installments of Minimum Rental payable under Article 3 of this Lease
Agreement for Suite 50 only are being paid on a “gross rental” basis.
     B. Landlord shall, each year during the Term of this Lease Agreement, give
Tenant an estimate of Operating Expenses and Real Estate Taxes payable per
square foot of rentable area for the coming calendar year. Tenant shall pay, as
Additional Rental, along with its monthly Minimum Rental payments required
hereunder, one-twelfth (1/12) of such estimated Operating Expenses and Real
Estate Taxes and such Additional Rental shall be payable until subsequently
adjusted for the following year pursuant to this Article.
     C. As soon as possible after the expiration of each calendar year, Landlord
shall determine and certify to Tenant the actual Operating Expenses and Real
Estate Taxes for the previous year per square foot of rentable area in the
Building and the amount applicable to the Premises. If such statement shows that
Tenant’s share of Operating Expenses and Real Estate Taxes exceeds Tenant’s
estimated monthly payments for the previous calendar year, then Tenant shall,
within twenty (20) days after receiving Landlord’s certification, pay such
deficiency to Landlord. In the event of an overpayment by Tenant, such
overpayment shall be refunded to Tenant, at the time of certification, in the
form of an adjustment in the Additional Rental next coming due, or if at the end
of the Term by a refund.
     D. For the purposes of this Article, the term “Real Estate Taxes” means the
total of all taxes, fees, charges and assessments, general and special, ordinary
and extraordinary, foreseen or unforeseen, which become due or payable against
or upon the Building, the parcel(s) of land upon which it is located

2



--------------------------------------------------------------------------------



 



or Landlord. All costs and expenses incurred by Landlord during negotiations for
or contests of the amount of Real Estate Taxes shall be included within the term
“Real Estate Taxes.” For purposes of this Article, the term “Operating Expenses”
shall be deemed to mean all costs and expenses directly related to the Building
incurred by Landlord in the repair, operation, management and maintenance of the
Building including interior and exterior and common area maintenance, management
fees, cleaning expenses, energy expenses, insurance premiums, and the
amortization of capital investments made to reduce operating costs, that are
necessary due to governmental requirements or that are required by the insurer
under any insurance policy carried on the Building by Landlord, all as
determined on a commercially reasonable basis by Landlord.
     E. Landlord may at any time designate a fiscal year in lieu of a calendar
year and in such event, at the time of such a change, there may be a billing for
the fiscal year which is less than 12 calendar months.
     F. Landlord reserves, and Tenant hereby assigns to Landlord, the sole and
exclusive right to contest, protest, petition for review, or otherwise seek a
reduction in the Real Estate Taxes.
ARTICLE 7 — UTILITIES AND SERVICE
     A. Landlord agrees to furnish water, electricity, elevator service, and
janitorial service. In the event Tenant’s requirements and/or usage of such
utilities and services is substantially greater than is customarily supplied to
a typical tenant in the Building, Landlord or Tenant may request that the
difference in such requirement and/or usage be determined and that appropriate
adjustments be made in the Minimum Rental provided for in Article 3 of this
Lease Agreement.
     B. Landlord agrees to furnish heat during the usual heating season and air
conditioning during the usual air conditioning season, all during normal
business hours as defined in this Lease Agreement. Notwithstanding the
foregoing, upon reasonable advance notice given by Tenant from time to time,
Landlord shall furnish HVAC services to the Premises outside normal business
hours, provided that Tenant reimburses Landlord, as Additional Rental, for
Landlord’s actual costs therefore.
     C. No temporary interruption or failure of such services incidental to the
making of repairs, alterations or improvements, or due to accidents or strike or
conditions or events not under Landlord’s control, shall be deemed as an
eviction of the Tenant or relieve the Tenant from any of the Tenant’s
obligations hereunder.
     D. For the purposes of this Article 7, normal business hours shall be
deemed to mean the periods of time between 7:00 a.m. and 6:00 p.m. (7.00 p.m.
for Suite 100 only), Monday through Friday and 9:00 a.m. to 1:00 p.m. on
Saturdays, and specifically excluding Sundays and legal holidays.
ARTICLE 8 — NON-LIABILITY OF LANDLORD
     Except in the event of gross negligence of Landlord, its agents, employees
or contractors, Landlord shall not be liable for any loss or damage for failure
to furnish heat, air conditioning, electricity, elevator service, water,
sprinkler system or janitorial service. Landlord shall not be liable for
personal injury, death or any damage from any cause about the Premises or the
Building except if caused by Landlord’s gross negligence.
ARTICLE 9 — CARE OF PREMISES
     A. Tenant agrees:
     1. To keep the Premises in as good condition and repair as they were in at
the time Tenant took possession of same, reasonable wear and tear and damage
from fire and other casualty for which insurance is normally procured excepted;
     2. To keep the Premises in a clean and sanitary condition;
     3. Not to commit any nuisance or waste on the Premises, overload the
Premises or the electrical, water and/or plumbing facilities in the Premises or
Building, throw foreign substances in plumbing facilities, or waste any of the
utilities furnished by Landlord;
     4. To abide by such rules and regulations as may from time to time be
reasonably promulgated by Landlord;
     5. To preserve and protect all carpeted areas and to provide and use carpet
protector mats in all locations within the Premises where chairs with castors
are used; and
     6. To obtain Landlord’s prior approval of the interior design of any
portion of the Premises visible from the common areas or from the outside of the
Building. “Interior design” as used in the preceding sentence shall include but
not be limited to floor and wall coverings, furniture, office design, artwork
and color scheme.
     B. If Tenant shall fail to keep and preserve the Premises in the state of
condition required by the provisions of this Article 9, the Landlord may at its
option put or cause the same to be put into the condition and state of repair
agreed upon, and in such case the Tenant, on demand, shall pay the cost thereof.
ARTICLE 10 — NON-PERMITTED USE
     Tenant agrees to use the Premises only for the purposes set forth in
Article 2 hereof. Tenant further agrees not to commit or permit any act to be
performed on the Premises or any omission to occur which shall be in violation
of any statute, regulation or ordinance of any governmental body or which will
increase the insurance rates on the Building or which will be in violation of
any insurance policy carried on the Building by the Landlord. Tenant, at its
expense, shall comply with all governmental laws, ordinances, rules and
regulations applicable to the use of the Premises and its occupancy and shall
promptly comply with all governmental orders, rulings and directives for the
correction, prevention and abatement of any violation upon, or in connection
with the Premises or Tenant’s use or occupancy of the Premises, including the
making of any alterations or improvements to the Premises, all at Tenant’s sole
cost and expense. The Tenant shall not disturb other occupants of the Building
by making any undue or unseemly noise or otherwise and shall not do or permit to
be done in or about the Premises anything which will be dangerous to life or
limb.
ARTICLE 11 — INSPECTION
     The Landlord or its employees or agents shall have the right without any
diminution of rent or other charges payable hereunder by Tenant to enter the
Premises at all reasonable times for the purpose of exhibiting the Premises to
prospective tenants or purchasers or existing or prospective mortgagees of the
Building (“Mortgagees”), inspection, cleaning, repairing, testing, altering or
improving the same or said Building, but nothing contained in this Article shall
be construed so as to impose any obligation on the Landlord to make any repairs,
alterations or improvements.
ARTICLE 12 — ALTERATIONS
     Tenant will not make any alterations, repairs, additions or improvements in
or to the Premises (for purposes of this Article 12, any of the foregoing being
referred to as the “Work”) or add, disturb or in any way change any plumbing,
wiring, life/safety or mechanical systems, locks, or structural portions of the
Building without the prior written consent of the Landlord as to the character
of the Work, the manner of doing the Work, and the

3



--------------------------------------------------------------------------------



 



contractor(s) doing the Work. Such consent shall not be unreasonably withheld or
delayed, if such Work is required of Tenant or is the obligation of Tenant
pursuant to this Lease Agreement. As a condition to Landlord’s consent to Work
proposed by Tenant, Landlord may impose such conditions with respect thereto as
Landlord deems appropriate, including, without limitation, requiring Tenant to
furnish surety performance and/or payment bonds or other security for the
payment of all costs incurred in connection with such Work, insurance against
liabilities that may arise out of such Work, plans and specifications approved
by Landlord and permits necessary for such Work. If such Work is performed by
contractor(s) not retained by Landlord, Tenant shall upon completion of such
Work, (i) deliver to Landlord evidence that payment for all such Work has been
made by Tenant, contractors’ affidavits and full and final mechanic’s lien
waivers and (ii) pay to Landlord a construction supervision fee of five percent
(5%) of the total cost of such Work, but in no event less than $500.00 to
reimburse Landlord for the costs incurred by its construction manager in
inspecting and supervising such Work. All such Work shall be done in a good and
workmanlike manner using quality materials and shall comply with all applicable
governmental laws, ordinances, rules and regulations. Tenant agrees to indemnify
and hold Landlord free and harmless from any liability, loss, cost, damage or
expense (including attorney’s fees) by reason of any of such Work. The
provisions of Article 27 of this Lease Agreement shall apply to all Work
performed under this Article 12.
ARTICLE 13 — SIGNS
     Tenant agrees that no signs or other advertising materials shall be
erected, attached or affixed to any portion of the interior or exterior of the
Premises or the Building without the express prior written consent of Landlord.
ARTICLE 14 — COMMON AREAS
     A. Tenant agrees that the use of all corridors, passageways, elevators,
toilet rooms, parking areas and landscaped areas in and around said Building, by
the Tenant or Tenant’s employees, visitors or invitees, shall be subject to such
rules and regulations as may from time to time be made by Landlord for the
safety, comfort and convenience of the owners, occupants, tenants and invitees
of said Building. Tenant agrees that no awnings, curtains, drapes or shades
shall be used upon the Premises except as may be approved by Landlord.
     B. In addition to the Premises, Tenant shall have the right of
non-exclusive use, in common with others, of (a) all unrestricted automobile
parking areas, driveways and walkways, and (b) loading facilities, freight
elevators and other facilities as may be constructed in the Building, all to be
subject to the terms and conditions of this Lease Agreement and to reasonable
rules and regulations for the use thereof as prescribed from time to time by
Landlord.
     C. Landlord shall have the right to make changes or revisions in the site
plan and in the Building so as to provide additional leasing area. Landlord
shall also have the right to construct additional buildings on the land
described on Exhibit A-2 for such purposes as Landlord may deem appropriate.
Landlord also reserves all airspace rights above, below and to all sides of the
Premises, including the right to make changes, alterations or provide additional
leasing areas.
     D. Landlord and Tenant agree that Landlord will not be responsible for any
loss, theft or damage to vehicles, or the contents thereof, parked or left in
the parking areas of the Building and Tenant agrees to so advise its employees,
visitors or invitees who may use such parking areas. The parking areas shall
include those areas designated by Landlord, in its sole discretion, as either
restricted or unrestricted parking areas. Any restricted parking areas shall be
leased only by separate license agreement with Landlord. Tenant further agrees
not to use or permit its employees, visitors or invitees to use the parking
areas for overnight storage of vehicles.
ARTICLE 15 — ASSIGNMENT AND SUBLETTING
     A. Tenant agrees not to assign, sublet, license, mortgage or encumber this
Lease Agreement, the Premises, or any part thereof, whether by voluntary act,
operation of law, or otherwise, without the specific prior written consent of
Landlord in each instance. If Tenant is a corporation, partnership or other
legal entity, transfer of a controlling interest of Tenant shall be considered
an assignment of this Lease Agreement for purposes of this Article. Consent by
Landlord in one such instance shall not be a waiver of Landlord’s rights under
this Article as to requiring consent for any subsequent instance. In connection
with any assignment of this Lease Agreement or subletting of the Premises made
or requested by Tenant, Tenant shall pay Landlord (i) a processing fee of
$500.00 and (ii) all out-of-pocket costs incurred by Landlord, including
reasonable attorneys’ fees. In the event Tenant desires to sublet a part or all
of the Premises, or assign this Lease Agreement, Tenant shall give written
notice to Landlord at least thirty (30) days prior to the proposed subletting or
assignment, which notice shall state the name of the proposed subtenant or
assignee, the terms of any sublease or assignment documents and copies of
financial reports or other relevant financial information of the proposed
subtenant or assignee. At Landlord’s option, any and all payments by the
proposed assignee or subtenant with respect to the assignment or sublease shall
be paid directly to Landlord. In any event no assignment or subletting shall
release Tenant of its obligation to pay the rent and to perform all other
obligations to be performed by Tenant hereunder for the Term of this Lease
Agreement. The acceptance of rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision hereof. At Landlord’s option,
Landlord may terminate the Lease Agreement in lieu of giving its consent to any
proposed assignment of this Lease Agreement or subletting of the Premises (which
termination may be contingent upon the execution of a new lease with the
proposed assignee or subtenant).
     B. Landlord’s right to assign this Lease Agreement is and shall remain
unqualified upon any sale or transfer of the Building and, providing the
purchaser succeeds to the interests of Landlord under this Lease Agreement,
Landlord shall thereupon be entirely freed of all obligations of the Landlord
hereunder and shall not be subject to any liability resulting from any act or
omission or event occurring after such conveyance.
ARTICLE 16 — LOSS BY CASUALTY
     If the Building is damaged or destroyed by fire or other casualty, the
Landlord shall have the right to terminate this Lease Agreement, provided it
gives written notice thereof to the Tenant within ninety (90) days after such
damage or destruction. If a portion of the Premises is damaged by fire or other
casualty, and Landlord does not elect to terminate this Lease Agreement, the
Landlord shall, at its expense, restore the Premises to as near the condition
which existed immediately prior to such damage or destruction, as reasonably
possible, and the rentals shall abate during such period of time as the Premises
are untenantable, in the proportion that the untenantable portion of the
Premises bears to the entire Premises.
ARTICLE 17 — WAIVER OF SUBROGATION
     Landlord and Tenant hereby release the other from any and all liability or
responsibility to the other or anyone claiming through or under them by way of
subrogation or otherwise for any loss or damage to property caused by fire or
any of the extended coverage or supplementary contract casualties, even if such
fire or other casualty shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible.
ARTICLE 18 — EMINENT DOMAIN
     If the entire Building is taken by eminent domain, this Lease Agreement
shall automatically terminate as of the date of taking. If a portion of the
Building is taken by eminent domain, the Landlord shall have the right to
terminate this Lease Agreement, provided it gives written notice thereof to the
Tenant within ninety (90) days after the date of taking. If a portion of the
Premises is taken by eminent domain and this Lease Agreement is not terminated
by Landlord, the Landlord shall, at its expense, restore the Premises to as near
the condition which existed immediately prior to the date of taking as
reasonably possible, and the rentals shall abate during such period of time as
the Premises are untenantable, in the proportion that the untenantable portion
of the Premises bears to the entire Premises. All damages awarded for such
taking under the power of eminent domain shall belong to and be the sole
property of Landlord, irrespective of the basis upon which they are awarded,
provided, however, that nothing contained herein shall prevent Tenant from
making a separate claim to the condemning authority for its moving expenses and
trade fixtures. For purposes of this Article, a taking by eminent domain shall
include Landlord’s giving of a deed under threat of condemnation.

4



--------------------------------------------------------------------------------



 



ARTICLE 19 — SURRENDER
     On the last day of the Term of this Lease Agreement or on the sooner
termination thereof in accordance with the terms hereof, Tenant shall peaceably
surrender the Premises in good condition and repair consistent with Tenant’s
duty to make repairs as provided in Article 9 hereof. On or before said last
day, Tenant shall at its expense remove all of its equipment from the Premises,
repairing any damage caused thereby, and any property not removed shall be
deemed abandoned. All alterations, additions and fixtures other than Tenant’s
trade fixtures, which have been made or installed by either Landlord or Tenant
upon the Premises shall remain as Landlord’s property and shall be surrendered
with the Premises as a part thereof, or shall be removed by Tenant, at the
option of Landlord, in which event Tenant shall at its expense repair any damage
caused thereby. It is specifically agreed that any and all telephonic, coaxial,
ethernet, or other computer, wordprocessing, facsimile, or electronic wiring
installed by Tenant within the Premises (hereafter "Wiring”) shall be removed at
Tenant’s cost at the expiration of the Term, unless Landlord has specifically
requested in writing that said Wiring shall remain, whereupon said Wiring shall
be surrendered with the Premises as Landlord’s property. If the Premises are not
surrendered at the end of the Term or the sooner termination thereof, Tenant
shall indemnify Landlord against loss or liability resulting from delay by
Tenant in so surrendering the Premises, including, without limitation, claims
made by any succeeding tenant founded on such delay. Tenant shall promptly
surrender all keys for the Premises to Landlord at the place then fixed for
payment of rental and shall inform Landlord of combinations on any locks and
safes on the Premises.
ARTICLE 20 — NON-PAYMENT OF RENT, DEFAULTS
     If any one or more of the following occurs: (1) a rent payment or any other
payment due from Tenant to Landlord shall be and remain unpaid in whole or in
part for more than ten (10) days after same is due and payable; (2) Tenant shall
violate or default on any of the other covenants, agreements, stipulations or
conditions herein, or in any parking agreement(s) or other agreements between
Landlord and Tenant relating to the Premises, and such violation or default
shall continue for a period of ten (10) days after written notice from Landlord
of such violation or default; (3) if Tenant shall commence or have commenced
against Tenant proceedings under a bankruptcy, receivership, insolvency or
similar type of action; or (4) if Tenant shall vacate any substantial portion of
the Premises for a period of more than fifteen (15) days; then it shall be
optional for Landlord, without further notice or demand, to cure such default or
to declare this Lease Agreement forfeited and the said Term ended, or to
terminate only Tenant’s right to possession of the Premises, and to re-enter the
Premises, with or without process of law, using such force as may be necessary
to remove all persons or chattels therefrom, and Landlord shall not be liable
for damages by reason of such re-entry or forfeiture; but notwithstanding
re-entry by Landlord or termination only of Tenant’s right to possession of the
Premises, the liability of Tenant for the rent and all other sums provided
herein shall not be relinquished or extinguished for the balance of the Term of
this Lease Agreement and Landlord shall be entitled to periodically sue Tenant
for all sums due under this Lease Agreement or which become due prior to
judgment, but such suit shall not bar subsequent suits for any further sums
coming due thereafter. Tenant shall be responsible for, in addition to the
rentals and other sums agreed to be paid hereunder, the cost of any necessary
maintenance, repair, restoration, reletting (including related cost of removal
or modification of tenant improvements) or cure as well as reasonable attorney’s
fees incurred or awarded in any suit or action instituted by Landlord to enforce
the provisions of this Lease Agreement, regain possession of the Premises, or
the collection of the rentals due Landlord hereunder. Tenant shall also be
liable to Landlord for the payment of a late charge in the amount of ten percent
(10%) of the rental installment or other sum due Landlord hereunder if said
payment has not been received within ten (10) days from the date said payment
becomes due and payable, or cleared by Landlord’s bank within three (3) business
days after deposit. Tenant agrees to pay interest at the rate of twelve percent
(12%) per annum or the maximum permissible rate under the applicable usury
statutes, whichever is less, on all rentals and other sums due Landlord
hereunder not paid within ten (10) days from the date same become due and
payable. Each right or remedy of Landlord provided for in this Lease Agreement
shall be cumulative and shall be in addition to every other right or remedy
provided for in this Lease Agreement now or hereafter existing at law or in
equity or by statute or otherwise.
ARTICLE 21 — LANDLORD’S DEFAULT
     Landlord shall not be deemed to be in default under this Lease Agreement
until Tenant has given Landlord written notice specifying the nature of the
default and Landlord does not cure such default within thirty (30) days after
receipt of such notice or within such reasonable time thereafter as may be
necessary to cure such default where such default is of such a character as to
reasonably require more than thirty (30) days to cure.
ARTICLE 22 — HOLDING OVER
     Tenant will, at the expiration of this Lease Agreement, whether by lapse of
time or termination, give up immediate possession to Landlord. If Tenant fails
to give up possession the Landlord may, at its option, serve written notice upon
Tenant that such holdover constitutes any one of (i) creation of a
month-to-month tenancy, or (ii) creation of a tenancy at sufferance. If Landlord
does not give said notice, Tenant’s holdover shall create a tenancy at
sufferance. In any such event the tenancy shall be upon the terms and conditions
of this Lease Agreement, except that the Minimum Rental shall be double the
Minimum Rental Tenant was obligated to pay Landlord under this Lease Agreement
immediately prior to termination (in the case of tenancy at sufferance such
Minimum Rental shall be prorated on the basis of a 365 day year for each day
Tenant remains in possession); excepting further that in the case of a tenancy
at sufferance, no notices shall be required prior to commencement of any legal
action to gain repossession of the Premises. In the case of a tenancy at
sufferance, Tenant shall also pay to Landlord all damages sustained by Landlord
resulting from retention of possession by Tenant. The provisions of this Article
shall not constitute a waiver by Landlord of any right of re-entry as otherwise
available to Landlord; nor shall receipt of any rent or any other act in
apparent affirmance of the tenancy operate as a waiver of the right to terminate
this Lease Agreement for a breach by Tenant hereof.
ARTICLE 23 — SUBORDINATION
     Tenant agrees that this Lease Agreement shall be subordinate to any
mortgage(s) that may now or hereafter be placed upon the Building or any part
thereof, and to any and all advances to be made thereunder, and to the interest
thereon, and all renewals, replacements, and extensions thereof, provided the
Mortgagee named in any such mortgage shall agree to recognize this Lease
Agreement and not disturb Tenant’s rights hereunder in the event of foreclosure
provided the Tenant is not in default. This subordination and non-disturbance
shall be self-operative and no further certificate or instrument of
subordination need be required by any such Mortgagee. In confirmation of such
subordination and non-disturbance, however, Tenant shall promptly execute and
deliver any instrument, in recordable form, as required by Landlord’s Mortgagee.
In the event of any Mortgagee electing to have the Lease Agreement a prior
encumbrance to its mortgage, then and in such event upon such Mortgagee
notifying Tenant to that effect, this Lease Agreement shall be deemed prior in
encumbrance to the said mortgage, whether this Lease Agreement is dated prior to
or subsequent to the date of said mortgage.
ARTICLE 24 — INDEMNITY, INSURANCE AND SECURITY
     A. Tenant will keep in force at its own expense for so long as this Lease
Agreement remains in effect public liability insurance with respect to the
Premises in which Landlord shall be named as an additional insured, in companies
and in form acceptable to Landlord with a minimum combined limit of liability of
Two Million Dollars ($2,000,000.00). This limit shall apply per location. Said
insurance shall also provide for contractual liability coverage by endorsement.
Tenant shall further provide for business interruption insurance to cover a
period of not less than six (6) months. Tenant will further deposit with
Landlord the policy or policies of such insurance or certificates thereof, or
other acceptable evidence that such insurance is in effect, which evidence shall
provide that Landlord shall be notified in writing thirty (30) days prior to
cancellation, material change, or failure to renew the insurance. Tenant further
covenants and agrees to indemnify and hold Landlord and Landlord’s manager of
the Building harmless for any claim, loss or damage, including reasonable
attorney’s fees, suffered by Landlord, Landlord’s manager or Landlord’s other
tenants caused by: i) any act or omission by Tenant, Tenant’s employees or
anyone claiming through or by Tenant in, at, or around the Premises or the
Building; ii) the conduct or management of any work or thing whatsoever done by
Tenant in or about the Premises; or iii) Tenant’s failure to comply with any and
all governmental laws, rules, ordinances or regulations applicable to the use of
the Premises and its occupancy. Tenant’s indemnity obligations under this
Article 24 shall survive the expiration or earlier termination of this Lease
Agreement. If Tenant shall not comply with its covenants made in this
Article 24, Landlord may, at its option, cause insurance as aforesaid to be
issued and in such event Tenant agrees to pay the premium for such insurance
promptly upon Landlord’s demand.
     B. Tenant shall be responsible for the security and safeguarding of the
Premises and all property kept, stored or maintained in the Premises. Landlord
will make available to Tenant, at Tenant’s request, the plans and specifications
for construction of the Building and the Premises. Tenant represents that it is
satisfied that the construction of the Building and the Premises, including the
floors, walls, windows, doors and means of access thereto are suitable

5



--------------------------------------------------------------------------------



 



for the particular needs of Tenant’s business. Tenant further represents that it
is satisfied with the security of said Building and Premises for the protection
of any property which may be owned, held, stored or otherwise caused or
permitted by Tenant to be present upon the Premises. The placement and
sufficiency of all safes, vaults, cash or security drawers, cabinets or the like
placed upon the Premises by Tenant shall be at the sole responsibility and risk
of Tenant. Tenant shall maintain in force throughout the Term, insurance upon
all contents of the Premises, including that owned by others and Tenant’s
equipment and any alterations, additions, fixtures, or improvements in the
Premises acknowledged by Landlord to be the Tenant’s.
     C. Landlord shall carry and cause to be in full force and effect a fire and
extended coverage insurance policy on the Building, but not contents owned,
leased or otherwise in possession of Tenant. The cost of such insurance shall be
an Operating Expense.
ARTICLE 25 — NOTICES, DEMANDS AND OTHER INSTRUMENTS
     All notices, demands, requests, consents, approvals and other instruments
required or permitted to be given pursuant to the terms of this Lease Agreement
shall be in writing and shall be deemed to have been properly given if (a) with
respect to Tenant, sent by certified or registered mail, postage prepaid, or
sent by telegram, overnight express courier, facsimile followed by overnight
express delivery or delivered by hand, in each case addressed to Tenant at the
address for the Premises, and (b) with respect to Landlord, sent by certified or
registered mail, postage prepaid, or sent by telegram, overnight express
courier, facsimile followed by overnight express delivery or delivered by hand
in each case, addressed to Landlord at its address first above set forth along
with a copy to any Mortgagee, if Tenant has been advised of the address for such
Mortgagee, delivered in the same manner; provided however that in no event shall
Minimum Rental or Additional Rental be deemed to have been made, given or
delivered until actually received by Landlord. Landlord and Tenant shall each
have the right from time to time to specify as its address for purposes of this
Lease Agreement any other address in the United States of America upon fifteen
(15) days’ written notice thereof, similarly given, to the other party and any
Mortgagee.
ARTICLE 26 — APPLICABLE LAW
     This Lease Agreement shall be construed under the laws of the State of
Minnesota.
ARTICLE 27 — MECHANICS’ LIEN
     In the event any mechanic’s lien shall at any time be filed against the
Premises or any part of the Building by reason of work, labor, services or
materials performed or furnished to Tenant or to anyone holding the Premises
through or under Tenant, Tenant shall forthwith cause the same to be discharged
of record. If Tenant shall fail to cause such lien forthwith to be discharged
within five (5) days after being notified of the filing thereof, then, in
addition to any other right or remedy of Landlord, Landlord may, but shall not
be obligated to, discharge the same by paying the amount claimed to be due, or
by bonding, and the amount so paid by Landlord and all costs and expenses,
including reasonable attorney’s fees incurred by Landlord in procuring the
discharge of such lien, shall be due and payable in full by Tenant to Landlord
on demand.
ARTICLE 28 — SECURITY INTEREST
     Tenant hereby grants to Landlord a security interest in all goods,
chattels, fixtures and personal property belonging to Tenant, which now are or
may hereafter be placed in the Premises, to secure all rents due hereunder and
all other covenants and obligations of Tenant hereunder. In the event there
exists any security interest in said property which security interest is
paramount and superior to the security interest herein created, Landlord may
satisfy said paramount security interest and all sums paid in satisfying said
security interest will be considered additional sums owed Landlord by Tenant
hereunder. Tenant hereby acknowledges receipt of a true, full and complete copy
of this Lease Agreement. Landlord, in the event of a default by Tenant of any
covenant or condition herein contained, may exercise, in addition to any rights
and remedies herein granted, all the rights and remedies of a secured party
under the Uniform Commercial Code or any other applicable law. Tenant hereby
authorizes Landlord to complete and file a financing statement(s) for the
purpose of perfecting such security interest.
ARTICLE 29 — BROKERAGE
     Each of the parties represents and warrants that except only as may be
provided below in this Article 29, there are no claims for brokerage commissions
or finder’s fees (collectively “Leasing Commissions”) in connection with this
Lease Agreement, and agrees to indemnify the other party against, and hold it
harmless from all liabilities arising from any claim for Leasing Commissions
asserted by a broker, agent or other person or entity claiming through the
indemnifying party, including without limitation, the cost of attorney’s fees in
connection therewith. Landlord agrees to pay any Leasing Commission payable to
Landlord’s broker, United Properties Brokerage LLC on account of this Lease
Agreement.
ARTICLE 30 — SUBSTITUTION
     Landlord reserves the right, on thirty (30) days written notice to Tenant,
to substitute other premises within the Building for the Premises hereunder. The
substituted premises shall contain substantially the same square footage as the
Premises, shall contain comparable improvements, and the Minimum Rental shall
not exceed the Minimum Rental per rentable square foot specified in Article 3
hereof.
ARTICLE 31 — ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
     Each party hereto agrees that at any time, and from time to time during the
Term of this Lease Agreement (but not more often than twice in each calendar
year), within ten (10) days after request by the other party hereto, it will
execute, acknowledge and deliver to such other party or to any prospective
purchaser, assignee or mortgagee designated by such other party, an estoppel
certificate in a form acceptable to Landlord. Tenant agrees to provide Landlord
(but not more often than twice in any calendar year), within ten (10) days of
request, the then most current financial statements of Tenant and any guarantors
of this Lease Agreement, which shall be certified by Tenant, and if available,
shall be audited and certified by a certified public accountant. Landlord shall
keep such financial statements confidential, except Landlord shall, in
confidence, be entitled to disclose such financial statements to existing or
prospective Mortgagees or purchasers of the Building.
ARTICLE 32 — LETTER OF CREDIT
     Within three (3) business days following full execution of this Lease
Agreement, Tenant at its sole cost and expense shall deliver to Landlord, from a
commercially recognized financial institution in the Twin Cities metropolitan
area, an irrevocable, unconditional standby letter of credit in the amount of
$250,000.00, in substantially the form as set forth in Exhibit C attached hereto
and incorporated herein by reference, with any revisions thereof to be approved,
in advance, by Landlord (such letter of credit, together with any other renewal
or replacement letters of credit delivered or to be delivered by Tenant
hereunder shall be referred to herein collectively as the “Letter of Credit”);
it being acknowledged and agreed by the parties, however, that pursuant to the
provisions of Article 37 below of this Lease Agreement, the amount of the Letter
of Credit may be subject to reduction. Subject to the provisions hereinafter
provided with respect to a reduction in the principal amount of the Letter of
Credit if Tenant is not in default under this Lease Agreement, the Letter of
Credit shall be maintained until ninety (90) days following the expiration of
the Term of this Lease Agreement. Tenant may periodically renew the Letter of
Credit to assure that it is maintained throughout the entirety of said period;
provided, any such periodic Letter of Credit must be extended, renewed and/or
replaced with a new Letter of Credit at least thirty (30) days prior to the
maturity date of the preceding periodic Letter of Credit. So long as Tenant is
not in default under this Lease Agreement (and no event or condition exists
which, but for the passage of time or the giving of notice, would constitute a
default), the Letter of Credit may be reduced and/or replaced by a substitute
Letter of Credit in the following lower amount at the following time:
Following the thirty-sixth (36th) full calendar month of the Term of this Lease
Agreement, the Letter of Credit may be reduced by forty percent (40%) of its
original principal amount.
     Landlord may draw on the Letter of Credit as follows:

6



--------------------------------------------------------------------------------



 



     A. Notwithstanding any provision to the contrary contained within this
Lease Agreement, in the event of a default by Tenant beyond the passage of any
applicable period of cure, grace or notice, in the payment of rent (whether
denominated Minimum, Additional or otherwise) or any other default by Tenant
beyond the passage of any applicable period of cure, grace or notice, under the
terms of this Lease Agreement, then in such case Landlord may, at its option,
draw upon the Letter of Credit for the amount necessary to cure such default and
apply the proceeds to such cure. Tenant shall, within thirty (30) days following
the date of such draw on the Letter of Credit by Landlord, deliver to Landlord a
replacement Letter of Credit for the full amount of the Letter of Credit
Landlord was holding prior to such draw. If Tenant shall fail to deliver such
replacement Letter of Credit to Landlord within said thirty (30) day period,
then in such case and notwithstanding anything in Article 20 of this Lease
Agreement to the contrary, an incurable default by Tenant shall have occurred
under this Lease Agreement and Landlord may, at its option, draw upon the Letter
of Credit for the full remaining amount of the Letter of Credit.
     B. Anything herein to the contrary also notwithstanding, in the event
Tenant’s right to possession of the Premises under this Lease Agreement is
terminated by Landlord in compliance with applicable law, then in such case,
Landlord may, at its option, draw upon the Letter of Credit for the full amount
of the Letter of Credit.
     C. In the event of the failure by Tenant to extend, renew and/or replace a
maturing periodic Letter of Credit with a substitute Letter of Credit at least
thirty (30) days prior to the stated expiration date of said Letter of Credit,
then in such case and notwithstanding anything in Article 20 of this Lease
Agreement to the contrary, a default by Tenant shall have occurred under this
Lease Agreement which may only be cured by delivering a replacement letter of
credit as provided below and Landlord may, at its option, draw upon the Letter
of Credit for the full amount of the Letter of Credit; provided, however, if
within thirty (30) days following the date Landlord draws on the Letter of
Credit, Tenant shall deliver to Landlord a replacement Letter of Credit for the
full amount of the Letter of Credit drawn upon by Landlord and Tenant shall cure
any other defaults by Tenant then existing under this Lease Agreement, Landlord
shall return to Tenant the proceeds of the Letter of Credit drawn upon by
Landlord.
     In the event Landlord shall draw upon the full amount (or in the case of
subpart A above, the full remaining amount) of the Letter of Credit pursuant to
the foregoing provisions of this Article 32, Landlord may, in addition to
applying such proceeds to such other amounts as are payable to Landlord under
Article 20 of this Lease Agreement following a default by Tenant, apply the
proceeds of such Letter of Credit to Landlord’s Unamortized Transaction Costs,
which Unamortized Transaction Costs shall be immediately due and payable. For
purposes of this Article 32 , the “Transaction Costs” shall mean the T.I.
Allowance furnished by Landlord pursuant to Article 4 above and any Leasing
Commissions paid by Landlord to Landlord’s broker pursuant to Article 29 above.
The “Unamortized Transaction Costs” shall mean the then unamortized amount of
the Transaction Costs assuming that the total amount of such Transaction Costs
together with interest thereon at the rate of twelve percent (12%) per annum is
being amortized in equal monthly installments over the sixty (60) full calendar
month initial Term of this Lease Agreement.
     Tenant understands that its potential liability under this Lease Agreement
is not limited to the amount of the Letter of Credit. Application of the
proceeds of the Letter of Credit from time to time by Landlord shall not
constitute a waiver, but is in addition to all other remedies available to
Landlord under this Lease Agreement and under law.
ARTICLE 33 — FIRST OFFER SPACE
     A, Subject to the provisions of Article 33 B below, Tenant shall have the
following right of first offer to lease space on the tenth (10th) of Southpoint
Tower (hereafter the “First Offer Space”). Provided there would be at least
three (3) years remaining in the initial Term of this Lease Agreement when
Tenant would begin paying rent for such First Offer Space and no default by
Tenant under this Lease Agreement beyond the passage of any applicable period of
cure, grace or notice has occurred and is then continuing, then in such case in
the event First Offer Space becomes Available for Lease (as defined below) on or
after January 1, 2009, Landlord shall notify Tenant in writing and identify such
First Offer Space (“Landlord’s Notice”) and acting reasonably, Landlord shall
include therewith the commencement date, the Market Rent (as defined in
Article 35 below) for the Minimum Rental payable for such First Offer Space and
any Tenant Inducements (as defined in Article 35 below) that Landlord is
offering to provide (collectively, the “Lease Terms”). Tenant shall have a
period of ten (10) days following receipt of Landlord’s Notice to elect to lease
all, but not less than all, of the First Offer Space which is the subject of
Landlord’s Notice (the “Subject Space”) for a term coterminous with the
remainder of the Term of this Lease Agreement on the Lease Terms offered by
Landlord, by giving written notice of such election to Landlord, time being of
the essence (“Tenant’s Notice”). In the event such Tenant’s Notice is timely
given by Tenant, the Subject Space shall be leased by Tenant from Landlord on
the Lease Terms offered by Landlord and the parties shall enter into a written
amendment to this Lease Agreement memorializing same. Conversely, in the event
such Tenant’s Notice is not timely given by Tenant or if Tenant notifies
Landlord that it will decline to lease the Subject Space, Landlord shall be free
to lease such Subject Space to one or more third parties and Tenant shall have
no further rights under this Article 33 A to lease such Subject Space. As used
herein, First Offer Space shall be “Available for Lease” if such First Offer
Space is not subject to any existing lease and is not subject to the expansion
rights of any other tenant of the Building; provided, however, Landlord may make
such First Offer Space Available for Lease and give Landlord’s Notice therefore
as early as nine (9) months prior to the expiration of said existing lease and
provided further that nothing in this Article 33 A shall be deemed to prohibit
Landlord from renewing or extending the term of a lease with the existing tenant
thereof.
     B. It is acknowledged and agreed by the parties that the right of Tenant to
expand the Premises under this Lease Agreement pursuant to Article 33 A above to
include First Offer Space is personal to Health Fitness Corporation (the
“Original Tenant”) and should said Original Tenant either assign this Lease
Agreement or sublet all or any part of the Premises to any person or entity,
Article 33 A above shall automatically become null and void and of no further
force or effect.
ARTICLE 34 — OPTION TO EXTEND TERM
     A. Subject to the provisions of Article 34 B below and provided this Lease
Agreement or Tenant’s right of possession hereunder has not been earlier
terminated, Tenant shall have the right to extend the Term of this Lease
Agreement as to all, but not less than all, of the Premises then being leased
hereunder, including any First Offer Space leased by Tenant pursuant to
Article 33 above, for one (1) period of five (5) years beginning immediately
following the initial Term (the “Extended Term”) subject to the following terms
and conditions:
               (i) Tenant shall give written notice to Landlord of the exercise
of Tenant’s right to extend the Term of this Lease Agreement no later than nine
(9) months prior to the commencement of the Extended Term, time being of the
essence (the “Renewal Notice”). If no such Renewal Notice is timely given, this
Lease Agreement shall terminate as of the end of the initial Term;
               (ii) Tenant shall not be in default under this Lease Agreement
beyond the passage of any applicable period of cure, grace or notice at the time
of giving the Renewal Notice or at any time thereafter to and including the
commencement of the Extended Term; and
               (iii) The extension of the Term hereunder for the Extended Term
shall be on the same terms and conditions as are applicable to the initial Term;
provided, however, (a) Tenant shall have no further right to extend the Term of
this Lease Agreement beyond the end of the Extended Term, (b) Articles 4 and 33
shall not apply to the Extended Term and (c) the monthly Minimum Rental payable
by Tenant to Landlord for the Extended Term shall be the Market Rent (as defined
in Article 35 below) as reasonably determined by Landlord.
     B. It is acknowledged and agreed by the parties that the right of Tenant to
extend the Term of this Lease Agreement under Article 34 A above is personal to
Original Tenant and should said Original Tenant either assign this Lease
Agreement or sublet all or any part of the Premises to any person or entity,
Article 34 A above shall automatically become null and void and of no further
force or effect.

7



--------------------------------------------------------------------------------



 



ARTICLE 35 — MARKET RENT
     For purposes of Articles 33 and 34 above, “Market Rent” shall be the annual
net rental rate per square foot of rentable area which a tenant would agree to
pay, and a landlord would agree to accept, as of the date in question, for the
space in question in its then existing condition, assuming reasonably prudent
persons, each being fully knowledgeable in all the facts, and each being willing
to deal but neither being under any compulsion to deal, and assuming a lease
containing all of the terms, covenants and conditions of this Lease Agreement.
Such Market Rent shall be based on prevailing rental rates being charged to
tenants in comparable buildings of similar age and construction in the southwest
suburban area, including the Building giving due consideration to the length of
time the space will be leased and whether or not tenant inducements, i.e.,
improvement allowances or costs, free or abated rent, Leasing Commissions or
other lease concessions (collectively, the “Tenant Inducements”) are then
customarily being offered in connection with the lease of new space if
Article 33 applies or in connection with the renewal of existing leases if
Article 34 applies, it being the intention that the Landlord shall provide
Tenant Inducements which are consistent with and determined contemporaneously
with the determination of Market Rent.
ARTICLE 36 — GENERAL
     This Lease Agreement does not create the relationship of principal and
agent or of partnership or of joint venture or of any association between
Landlord and Tenant, the sole relationship between Landlord and Tenant being
that of landlord and tenant. No waiver of any default of Tenant hereunder shall
be implied from any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect any default other than the default specified in the express waiver and
that only for the time and to the extent therein stated. The covenants of Tenant
to pay the Minimum Rental and the Additional Rental are each independent of any
other covenant, condition, or provision contained in this Lease Agreement. The
marginal or topical headings of the several Articles, paragraphs and clauses are
for convenience only and do not define, limit or construe the contents of such
Articles, paragraphs or clauses. All preliminary negotiations are merged into
and incorporated in this Lease Agreement. This Lease Agreement can only be
modified or amended by an agreement in writing signed by the parties hereto. All
provisions hereof shall be binding upon the heirs, successors and assigns of
each party hereto. If any term or provision of this Lease Agreement shall to any
extent be held invalid or unenforceable, the remainder shall not be affected
thereby, and each other term and provision of this Lease Agreement shall be
valid and be enforced to the fullest extent permitted by law. If Tenant is a
legal entity, each individual executing this Lease Agreement on behalf of said
entity represents and warrants that he is duly authorized to execute and deliver
this Lease Agreement on behalf of said entity in accordance with a duly adopted
resolution of the governing body of said entity or in accordance with the
organizational documents of said entity, and that this Lease Agreement is
binding upon said entity in accordance with its terms. No receipt or acceptance
by Landlord from Tenant of less than the monthly rent herein stipulated shall be
deemed to be other than a partial payment on account for any due and unpaid
stipulated rent; no endorsement or statement of any check or any letter or other
writing accompanying any check or payment of rent to Landlord shall be deemed an
accord and satisfaction, and Landlord may accept and negotiate such check or
payment without prejudice to Landlord’s rights to (i) recover the remaining
balance of such unpaid rent or (ii) pursue any other remedy provided in this
Lease Agreement. Neither party shall record this Lease Agreement or any
memorandum thereof, and any such recordation shall be a breach of this Lease
Agreement void, and without effect. Time is of the essence with respect to the
due performance of the terms, covenants and conditions herein contained.
Submission of this instrument for examination does not constitute a reservation
of or option for the Premises, and this Lease Agreement shall become effective
only upon execution and delivery thereof by Landlord and Tenant.
ARTICLE 37 — REDUCTION IN AMOUNT OF LETTER OF CREDIT; CONTINGENT ANNUAL PAYMENTS
     Notwithstanding anything in Articles 4 and 32 of this Lease Agreement to
the contrary, in the event Landlord does not actually furnish the entire
$450,000.00 T.I. Allowance to Tenant for Improvement Costs pursuant to the
provisions of Article 4 of this Lease Agreement (hereafter the portion of the
$450,000.00 T.I. Allowance not furnished by Landlord is referred to as the
“Unfurnished Allowance”) then the following shall apply: (i) Tenant shall be
entitled to a reduction in the principal amount of the Letter of Credit
furnished by Tenant to Landlord pursuant to Article 32 above of this Lease
Agreement equal to the amount of the Unfurnished Allowance and if the amount of
the Unfurnished Allowance equals or exceeds $250,000.00, said Letter of Credit
shall be released in its entirety by Landlord; and (ii) so long as neither this
Lease Agreement nor Tenant’s right to possession of the Premises hereunder has
been terminated and Tenant is not in default under this Lease Agreement (and no
event or condition exists which, but for the passage of time or the giving of
notice or both, would constitute a default) at the time a Contingent Annual
Payment is due hereunder, Landlord shall make the following annual payments to
Tenant at the following times (herein each such annual payment is referred to as
a “Contingent Annual Payment”): at the end of each of the twelfth (12th),
twenty-fourth (24th), thirty-sixth (36th), forty-eighth (48th) and sixtieth
(60th) full calendar months of the Term of this Lease Agreement, Landlord shall
make a Contingent Annual Payment to Tenant equal to the product of (x) the
amount of the Unfurnished Allowance and (y) 0.2374.
ARTICLE 38 — EXCULPATION
     Tenant agrees to look solely to Landlord’s interest in the Building for the
recovery of any judgment from Landlord, it being agreed that Landlord and
Landlord’s partners, whether general or limited (if Landlord is a partnership)
or its directors, governors, officers, managers, members or shareholders (if
Landlord is a limited liability company or corporation), shall never be
personally liable for any such judgment.
ARTICLE 39 – SUBMISSION
     Submission of this Lease Agreement by Landlord to Tenant for examination
and/or execution shall not in any manner bind Landlord and no obligations on
Landlord shall arise under this Lease Agreement unless and until this Lease
Agreement is fully signed and delivered by Landlord and Tenant; provided,
however, the execution and delivery by Tenant of this Lease Agreement to
Landlord shall constitute an irrevocable offer by Tenant of the terms and
conditions herein contained, which offer may not be revoked for thirty (30) days
after such delivery.
     IN WITNESS WHEREOF this Lease Agreement has been duly executed by the
parties hereto as of the day and year indicated above.

                          TENANT: HEALTH FITNESS CORPORATION       LANDLORD:
UNITED PROPERTIES INVESTMENT LLC    
 
                        By:         /s/ Wesley W. Winnekins       By:   /s/ John
Saunders                        
Wesley

  W. Winnekins, Chief Financial Office and Treasurer                    
 
              Its:           Vice President    
 
                       
 
                                    By:   /s/ Eva Stevens                      
 
 
                       
 
              Its:           Senior Vice President    
 
                       
 
                        Date: May 2, 2007       Date: May 2, 2007    

8



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS
               Exhibit A-1 – Diagram of Suite 50
               Exhibit A-2 – Diagram of Suite 100
               Exhibit A-3 – Diagram of Suite 1100
               Exhibit B – Diagrams of Office Layout
               Exhibit C – Form of Letter of Credit

9